Citation Nr: 0938316	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1969 to August 
1971.  He served in Vietnam and was awarded the Combat 
Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  A hearing was held before the 
undersigned at the RO in December 2008. 


FINDINGS OF FACT

1.	The Veteran's diagnosed right ear hearing loss is a result 
of the Veteran's military service.

2.	Affording the Veteran the benefit of the doubt, the lay 
and medical evidence of record shows that the Veteran's 
tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

1.	The criteria for service connection for right ear hearing 
loss have been met.        38 U.S.C.A § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 3.385 (2008)

2.	The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, a May 2006 letter appears to have provided this notice, 
as well as notice as to how disability evaluations and 
effective dates are assigned.  In any event, in light of the 
favorable decision below, the Board finds that any deficiency 
in the notice provided herein was not prejudicial to the 
Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineurial hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

At a December 2008 Board hearing, the Veteran testified he 
was an Infantryman in the 101st Airborne serving in combat in 
Vietnam.  The Veteran stated that while in combat he was 
exposed to all types of weapons fire which ultimately led to 
his current hearing loss and tinnitus.  See Board hearing 
transcript, dated December 2008.  The Veteran's service 
personnel records verify his combat status.  See Veteran's DD 
214.  

Pursuant to 38 U.S.C.A § 1154(b), in the case of a combat 
veteran, VA shall accept as sufficient proof of service- 
connection of any injury alleged to have been incurred in 
service, satisfactory lay evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service.

However, 38 U.S.C.A. § 1154(b) does not establish service 
connection for a combat veteran. The provisions of 38 
U.S.C.A. § 1154(b) aid a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and the event in service.  Gregory v. Brown, 8 Vet. App. 563, 
567 (1996)  In this case, the Board finds that the Veteran's 
lay testimony about noise exposure during combat in Vietnam 
credible and consistent with the circumstances, conditions, 
or hardships of combat service in Vietnam and sufficient 
evidence of in- service noise exposure.

The Veteran's service treatment records are absent of any 
complaint or treatment for bilateral hearing loss and 
tinnitus.  In addition, the Veteran's separation examination 
notes that his hearing was within normal limited.  See 
service treatment records, dated May 1969 to August 1971.

In October 2006, the Veteran underwent a VA examination which 
revealed he had hearing loss pursuant to 38 C.F.R. § 3.385 in 
the left ear but not in the right ear.  In addition, the 
Veteran's tinnitus symptoms were not considered abnormal 
within a normal population.  See VA examination, dated 
October 2006.  Subsequently, in December 2006 the Veteran was 
granted left ear service connection but was his claim for 
right ear hearing loss and bilateral tinnitus was denied.  
See Ratings Decision, dated December 2006. 

The Veteran submitted a copy of a private audiological 
evaluation dated in April 2007.  Findings showed that the 
Veteran then had right ear hearing loss as defined by 
38 C.F.R. § 3.385.  In addition, evidence was also received 
from a private audiologist who treated the Veteran in 
December 2008.  The private audiologist, Dr. C. L. Clifford, 
determined that the Veteran had "symmetrical sensorineural 
hearing loss; normal in low frequency region sloping through 
the mid and high frequencies to a moderate sensorineural 
hearing loss for both ears at 8000 Hz."  See Dr. C. L. 
Clifford records, dated December 2008.

In statements and in testimony, the Veteran associates his 
current right ear hearing loss to noise exposure during 
service.  Although the Veteran is competent to describe noise 
exposure, where as here, hearing loss is not a condition 
under case law that has been found to be capable of lay 
observation, the determination as to the presence or 
diagnosis of hearing loss is therefore medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  However, the Board 
finds that although there is a lack of clear opinion as to 
the etiology of the Veteran's right ear hearing loss, logic 
dictates that the given the Veteran's combat experience, 
current diagnosis of right ear hearing loss, and service 
connection for left ear hearing loss, the Veteran's right ear 
hearing loss resulted from noise exposure during service.  
Therefore, the Veteran's claim must be granted. 

As for the Veteran's claim for tinnitus, given Veteran's 
combat status and lack of a clear opinion as to the etiology 
of his tinnitus, the Board finds the evidence is in relative 
equipoise.  When the evidence is in relative equipoise, the 
benefit of the doubt doctrine provides that such reasonable 
doubt will be resolved in favor of the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Consequently, resolving such reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran incurred 
right ear hearing loss and tinnitus from service.  38 
U.S.C.A. § 5107.  In granting this claim, the Board has 
resolved all doubt in the Veteran's favor.


ORDER

Service connection for right ear hearing loss is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of VA monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


